Case 0:20-cv-62523-WPD Document 1 Entered on FLSD Docket 12/08/2020 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

                                            CASE NO.:

 JAMES BAUM,

        Plaintiff,

        v.

 FIRSTSERVICE RESIDENTIAL
 FLORIDA, INC.,

        Defendant.

 _________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, JAMES BAUM (“Plaintiff” or “Mr. Baum”), pursuant to the Family and Medical

 Leave Act, 29 U.S.C. § 2601, et. seq. (“the FMLA”), files the following Complaint against

 Defendant, FIRSTSERVICE RESIDENTIAL FLORIDA, INC. (hereinafter “Defendant” or

 “FRFI”), and hereby alleges:

                                        INTRODUCTION

    1. Defendant unlawfully deprived Plaintiff of his rights pursuant to the FMLA. This is an

        action to recover back pay, an equal amount as liquidated damages, other monetary

        damages, equitable relief, front pay, and declaratory relief, and reasonable attorney’s fees

        and costs, as follows:

                                               PARTIES

    2. During all times material hereto, Plaintiff was a resident of the Southern District of Florida,

        over the age of eighteen (18) years, and otherwise sui juris.
Case 0:20-cv-62523-WPD Document 1 Entered on FLSD Docket 12/08/2020 Page 2 of 5




    3. During all times material hereto, the corporate Defendant was a Florida for-profit

       corporation authorized to do business in the State of Florida, with its principal place of

       business located at 2950 North 28th Terrace, Hollywood, Florida 33020.

    4. Defendant regularly and recurrently conducts and operates its business within this

       jurisdiction, at 5200 Blue Lagoon Drive, Suite 1000, Miami, Florida 33126.

    5. During all times material hereto, Defendant was vested with ultimate control and decision-

       making over hiring, firing, and disciplinary actions as it related to Plaintiff.

    6. Defendant was an employer covered by the FMLA, because (a) Defendant was engaged in

       commerce in an industry affecting commerce, and (b) it was an employer that employed

       fifty (50) or more employees where Plaintiff worked, for each working day during each of

       twenty (20) or more calendar workweeks, prior to the time period in which Plaintiff sought

       leave under the FMLA.

    7. Defendant was Plaintiff’s employer, as defined by the FMLA.

    8. Plaintiff was an employee entitled to leave under the FMLA, based on the facts that he (a)

       had to care for his newborn child within one year after its birth; (b) was employed by

       Defendant for at least twelve (12) months; and (c) worked at least one thousand two

       hundred and fifty (1,250) hours during the relevant 12-month period prior to when he

       sought to exercise his rights to FMLA leave.

                                   JURISDICTION AND VENUE

    9. All acts and omissions giving rise to this dispute took place within the Southern District of

       Florida within the jurisdiction of this Honorable Court.




                                                  2
Case 0:20-cv-62523-WPD Document 1 Entered on FLSD Docket 12/08/2020 Page 3 of 5




    10. Defendant regularly transacts business in Miami-Dade County, Florida, and Broward

       County, Florida, and jurisdiction is therefore proper within the Southern District of Florida

       pursuant to 29 U.S.C. § 2601 and 28 U.S.C. §§ 1331 and 1337.

    11. Venue is proper within the Southern District of Florida pursuant to 29 U.S.C. § 2601 and

       28 U.S.C. § 1391(b).

                                   GENERAL ALLEGATIONS

    12. Defendant is a company engaged in the business of providing Florida property

       management       services     “[f]rom     the    Panhandle      to    the     Keys.”     See

       https://www.fsresidential.com/florida/what-we-do/property-management-local-services

       (last visited November 25, 2020).

    13. Plaintiff worked for Defendant as an upper-level General Manager from April 29, 2019

       through the present.

    14. On or about June 23, 2020, Plaintiff requested twelve (12) weeks of leave under the FMLA

       to care for his newborn child, specifically, the time period from August 17, 2020 through

       November 9, 2020.

    15. Defendant approved this request.

    16. On or about October 16, 2020, while Plaintiff was out on approved FMLA leave, Defendant

       contacted Plaintiff to inform him that he could not return to his prior position with the

       company.

    17. Instead, Defendant told Plaintiff he would need to apply for other positions with the

       company while he was out on leave, although no position was guaranteed to him upon his

       return.




                                                 3
Case 0:20-cv-62523-WPD Document 1 Entered on FLSD Docket 12/08/2020 Page 4 of 5




    18. On or about November 6, 2020, three (3) days before Plaintiff was due to return to work,

       Defendant informed Plaintiff that he would be required to extend his leave as “non-FMLA

       medical leave,” and continue to apply for other positions at the company until November

       30, 2020.

    19. Defendant further advised Plaintiff that if he was not provided a job position by November

       30, 2020, his employment would be terminated.

    20. Indeed, or about November 30, 2020, Defendant terminated Plaintiff’s employment with

       the company.

     COUNT I – UNLAWFUL INTERFERENCE & RETALIATION UNDER THE FMLA

    21. Plaintiff hereby re-incorporates and re-alleges the allegations set forth within Paragraphs 1

       through 20 as though fully recounted herein.

    22. Defendant interfered with, restrained, or denied the exercise of Plaintiff’s FMLA rights.

    23. Defendant retaliated against Plaintiff for attempting to exercise his FMLA rights by taking

       away his position of employment and terminating him.

    24. Defendant acted with intent to retaliate against Plaintiff because Plaintiff exercised his

       rights to take leave pursuant to the FMLA.

    25. Plaintiff was protected from interference and retaliation under the FMLA.

    26. As a result of Defendant’s willful and/or intentional violations of the FMLA, Plaintiff has

       suffered damages and incurred reasonable attorney’s fees and costs.

    27. As a result of Defendant’s willful and/or intentional violations of the FMLA, Plaintiff is

       entitled to liquidated damages.

       WHEREFORE, Plaintiff, JAMES BAUM, respectfully requests that this Honorable Court

 enter judgment in her favor and against Defendant, FIRSTSERVICE RESIDENTIAL, FLORIDA,




                                                 4
Case 0:20-cv-62523-WPD Document 1 Entered on FLSD Docket 12/08/2020 Page 5 of 5




 INC., and award Plaintiff: (a) monetary damages for back pay to be paid by Defendant, (b) an

 equal amount as liquidated damages to be paid by Defendant, (c) equitable relief, (d) declaratory

 relief, (e) reasonable attorney’s fees and costs to be paid by Defendant, and any other further relief

 that this Court determines to be just and appropriate.

                                  DEMAND FOR JURY TRIAL

     Plaintiff, JAMES BAUM requests and demands a trial by jury on all appropriate claims.

        Dated this 8th day of December 2020.

                                                          Respectfully Submitted,

                                                          USA EMPLOYMENT LAWYERS-
                                                          JORDAN RICHARDS, PLLC
                                                          805 East Broward Blvd. Suite 301
                                                          Fort Lauderdale, Florida 33301
                                                          Tel: (954) 871-0050
                                                          Counsel for Plaintiff, James Baum

                                                          By: /s/ Jordan Richards
                                                          JORDAN RICHARDS, ESQUIRE
                                                          Florida Bar No. 108372
                                                          MELISSA SCOTT, ESQUIRE
                                                          Florida Bar No. 1010123
                                                          Jordan@jordanrichardspllc.com
                                                          Melissa@jordanrichardspllc.com
                                                          Jake@jordanrichardspllc.com

                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on December

 8, 2020.

                                                          By: Jordan Richards___________
                                                          JORDAN RICHARDS, ESQUIRE
                                                          Florida Bar No. 108372


                                          SERVICE LIST:




                                                   5
